DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In the communications filed on 11 February 2022, no claims were cancelled. No claims were amended. No new claims were added, resulting in claims 1-20 pending in the application, of which claims 1, 15, and 19 were presented in independent form.

The previously raised non-statutory double patenting rejection of claims 1, 15, and 19 are withdrawn in view of the Examiner’s amendments made to the claims.
The previously raised 101 rejection of the pending claims is withdrawn in view of the Examiner’s amendments made to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the Examiner’s amendments made to the claims.




Response to Arguments
Applicant’s arguments filed 11 February 2022 with respect to the non-statutory double patenting rejection of the claims have been fully considered but are moot in view of the Examiner’s amendments to the claims as presented below.
Applicant’s arguments filed 11 February 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are moot in view of the Examiner’s amendments to the claims as presented below.
Applicant’s arguments filed 11 February 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot in view of the Examiner’s amendments to the claims as presented below.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative, Furqan Nanji (Reg. No. 64,405) on 18 March 2022.

The application has been amended as follows: 
1.	(Currently Amended)  A computer-implemented method of analyzing spans and traces associated with a microservices-based application executing in a distributed computing environment, the method comprising:
aggregating a plurality of ingested spans associated with one or more applications executing in the distributed computing environment into a plurality of traces, wherein each trace of the plurality of traces comprises one or more of the plurality of ingested spans comprising a same trace identifier, wherein each of the annotated , wherein each tag of the plurality of tags is associated with a tag attribute and a corresponding value, wherein each tag  corresponds to a context pertaining to an execution environment associated with a respective span, and wherein at least one tag associated with an ingested span of the plurality of ingested spans comprises dependency information between spans in an associated trace;
comparing durations of a set of related traces of the plurality of traces to determine patterns for the plurality of tags;
generating a histogram representing a distribution of the durations of the set of related traces; 
providing alerts for a tag from the plurality of tags associated with traces having a duration above a threshold based on the distribution of the durations
retrieving additional information associated with the alerts by querying a data set using the tag; and
annotating the additional information associated with the alerts on a dependency graph rendered for display in a graphical user interface, wherein edges for the dependency graph are rendered based on the dependency information.

2.	(Currently Amended)  The computer-implemented method of claim 1, 


3.	(Currently Amended)  The computer-implemented method of claim 1, 


4.	(Currently Amended)  The computer-implemented method of claim 1, 


5.	(Currently Amended)  The computer-implemented method of claim 1, 


6.	(Currently Amended)  The computer-implemented method of claim 1, 

wherein the traces having a duration above the threshold associated with the tag are 

7.	(Currently Amended)  The computer-implemented method of claim 1, 

wherein the traces having a duration above the threshold associated with the tag are in the graphical user interface, and wherein the dependency graph is filtered in accordance with metadata associated with the tag 

8.	(Original)  The computer-implemented method of claim 1, further comprising calculating a Mann-Whitney U-statistic p-value to compare ranks of durations of traces of the plurality of traces comprising the tag to other traces in the distribution.

9.	(Original)  The computer-implemented method of claim 1, further comprising:
determining p-values for each of the plurality of tags;
sorting the plurality of tags by an associated p-value; and
identifying tags from the plurality of tags with p-values less than or equal to a pre-defined threshold.

10.	(Original)  The computer-implemented method of claim 1, wherein the generating comprises generating the histogram using a data set for an analysis modality comprising metrics computations for a combination of services in the microservices-based application and indexed tags associated with the plurality of traces.

11.	(Original)  The computer-implemented method of claim 1, wherein the generating comprises generating the histogram using a data set for an analysis modality comprising 

12.	(Original)  The computer-implemented method of claim 1, wherein the generating comprises generating the histogram using a data set for an analysis modality associated with storing and analyzing raw trace data for the plurality of traces.

13.	(Original)  The computer-implemented method of claim 1, further comprising:
for each tag of the plurality of tags, determining a p-value by computing whether the tag is statistically independent of whether an associated span is an error span;
sorting the plurality of tags by an associated p-value; and
for each tag less than or equal to a predetermined threshold p-value, retrieving additional information pertaining to the tag by querying a data set using metadata associated with the tag.

14.  (Original)  The computer-implemented method of claim 1, further comprising:
for each tag of the plurality of tags, determining a p-value by computing whether the tag is statistically independent of whether an associated span is an error span by using at least one of: a chi-squared statistic, a hypergeometric p-value, a likelihood ratio test, a t-test, or a Fisher’s exact test/hypergeometric p-value;
sorting the plurality of tags by an associated p-value; and
for each tag less than or equal to a predetermine threshold p-value, retrieving additional information pertaining to the tag by querying a data set using metadata associated with the tag.

15. 	(Currently Amended)  A system for analyzing spans and traces associated with a microservices-based application executing in a distributed computing environment, the system comprising:
at least one memory having instructions stored thereon; and 
at least one processor configured to execute the instructions, wherein the at least one processor is configured to:
wherein each trace of the plurality of traces comprises one or more of the plurality of ingested spans comprising a same trace identifier, wherein each of the plurality of ingested spans is annotated , wherein each tag of the plurality of tags is associated with a tag attribute and a corresponding value, wherein each tag  corresponds to a context pertaining to an execution environment associated with a respective span, and wherein at least one tag associated with an ingested span of the plurality of ingested spans comprises dependency information between spans in an associated trace;
compare durations of a set of related traces of the plurality of traces to determine patterns for the plurality of tags;
generate a histogram representing a distribution of the durations of the set of related traces; and
provide alerts for a tag from the plurality of tags associated with traces having a duration above a threshold based on the distribution of the durations
retrieve additional information associated with the alerts by querying a data set using the tag; and
annotate the additional information associated with the alerts on a dependency graph rendered for display in a graphical user interface, wherein edges for the dependency graph are rendered based on the dependency information.

16.	(Currently Amended)  The system of claim 15, 
wherein traces in the set of related traces are related by at least one of: a same type of request, a same type of operation, a same type of service, or a same type of customer.  

17. 	(Currently Amended)  The system of claim 15, 


18.  (Currently Amended)  The system of claim 15, 


19. 	(Currently Amended)  A non-transitory computer-readable storage medium comprising instructions stored thereon, which when executed by one or more processors, cause the one or more processors to perform operations for analyzing spans and traces associated with a microservices-based application executing in a distributed computing environment, comprising:
aggregating a plurality of ingested spans associated with one or more applications executing in the distributed computing environment into a plurality of traces, wherein each trace of the plurality of traces comprises one or more of the plurality of ingested spans comprising a same trace identifier, wherein each of the plurality of ingested spans is annotated , wherein each tag of the plurality of tags is associated with a tag attribute and a corresponding value, wherein each tag  corresponds to a context pertaining to an execution environment associated with a respective span, and wherein at least one tag associated with an ingested span of the plurality of ingested spans comprises dependency information between spans in an associated trace;;
comparing durations of a set of related traces of the plurality of traces to determine patterns for the plurality of tags;
generating a histogram representing a distribution of the durations of the set of related traces; 
providing alerts for a tag from the plurality of tags associated with traces having a duration above a threshold based on the distribution of the durations
retrieving additional information associated with the alerts by querying a data set using the tag; and
annotating the additional information associated with the alerts on a dependency graph rendered for display in a graphical user interface, wherein edges for the dependency graph are rendered based on the dependency information.


20.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 19, 
wherein traces in the set of related traces are related by at least one of: a same type of request, a same type of operation, a same type of service, or a same type of customer.  









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: an updated search was performed, and relevant prior art identified were:
Beck et al. (“Beck”) (US 2012/0260135 A1 “Visualizing Relationships Between a Transaction Trace Graph and a Map of Logical Subsystems”): disclosed a system for displaying dependency relationships between subsystems of one or more applications where each subsystem was depicted as a node (Beck, [0008]). A transaction trace is a graph identifying invoked components of at least a first transaction instance, and calling relationships among the invoked components of the at least a first transaction instance (Beck, [0008]) (similar to the present invention’s dependency/service graph, which indicates calling dependencies between the various services/applications).
Beck’s system also disclosed alert levels such as comparing the performance metrics to respective thresholds (the performance metrics being based on response times and durations from the transaction traces/call stacks) (Beck, [0214]), similar to the manner in which the present invention utilizes alerts for identifying traces having a duration above a threshold. The thresholds for transaction trace durations based on average response time alerts (applying them to corresponding durations measured in the transaction traces) (Beck, [0214]).
However, Beck does not appear to teach, suggest, or otherwise render obvious the use of ingested spans (much less that the spans are aggregated 
Miao et al. (“Miao”) (US 2012/0101800 A1 “Model Checking for Distributed Application Validation”): disclosed collecting/aggregating traces that describes occurrences within an application, identifying one or more events based on the collected traces by correlating events that stem from the same action within an application so that if an unexpected application behavior is identified, a chain of events (i.e., similar to the claimed dependencies) can be traced back to the root cause of the failure (Miao, [0042-0044]). Thus, Miao is similar to the present invention in which patterns are identified from traces.
Additionally, Miao discloses generating event dependency graphs that define interactions between distributed application components (Miao, [0033-0034]) (similar to the present invention’s contextual use of dependency graphs in a microservices environment comprising a plurality of applications).
However, Miao does not appear to teach, suggest, or otherwise render obvious the use of ingested spans having the same trace identifier to generate traces (as claimed), much less that the spans are aggregated together based on having the same trace identifier, or that there are tags associated with the spans). Additionally, Miao does not appear to teach, suggest, or otherwise render obvious any of the other independent claims’ limitations.
Bradley et al. (“Bradley”) (US 2009/0177928 A1 “Apparatus, Method and Computer Program Product for Generating Trace Data”): disclosed the use of tags associated with traces (e.g., Bradley, [0064]), where the tag data may contain 
Falko (“Falko”) (US 10,303,586 B1 “Systems and Methods of Integrated Testing and Deployment in a Continuous Integration Continuous Deployment (CICD) System)
Basu et al. (“Basu”) (“Toward Web Service Dependency for SOA Managmeent”, published Jul 2008): disclosed automatically identifying traces of dependent message based on a correlation of messages exchanged among services (Basu, [Abstract]) (similar to the present invention in which a multitude of service applications have dependencies). Basu also discloses capturing message traces and identifying the communicating components, in which dependencies among services are discovered by analyzing the message traces (Basu, [Figure 1] and [Section 2.1]) (similar to how the dependencies are associated with the traces (via spans) in the present invention).
Basu also disclosed a dependency graph based on inferred dependencies among messages, where each edge or message of the graph corresponds to an inferred dependency (similar to the present invention in which the edges represent dependency information).
However, Basu does not appear to teach, suggest, or otherwise render obvious the use of ingested spans having the same trace identifier to generate traces (as claimed), much less that the spans are aggregated together based on having the same trace identifier, or that there are tags associated with the spans). Additionally, Basu does not appear to teach, suggest, or otherwise render obvious any of the other independent claims’ limitations.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
18 March 2022